LEVAL, Circuit Judge,
concurring:
I concur in my colleagues’ opinion certifying our question of Connecticut law to the Connecticut Supreme Court.:'Without doubt, certification has advantages. For a case litigated in the federal court, the parties would have no opportunity without certification to solicit the answer of the state’s highest court.to controlling questions of state law. Certification can also benefit the. public by reliably clarifying the law of the state. At the same time, certification has significant potential detriments for .the parties. It increases, at times enormously, the costs they incur in the litigation as it requires at least two additional rounds of appellate review. It also inevitably delays the resolution of the case, sometimes for well more than a year. In diversity cases, furthermore, certification can defeat a litigant’s constitutionally endorsed entitlement to have its case adjudicated by the federal court rather than a state court, as certification will in .many instances effectively empower the state court to determine the outcome of the litigation. Where an out-of-state litigant, for example, removes a dispute against an in-state litigant to federal court (or originates the suit in federal court), certification nevertheless returns that' litigant to state court, potentially nullifying the benefit of the right of access to the federal court, authorized by Article III, and provided in 28 U.S.C. § 1332. In this case, these detriments are less worrisome because, when the possibility of certification was presented to the parties, neither side objected. I therefore concur in certifying the controlling question of Connecticut law to the Connecticut Supreme Court.
Although joining in the majority’s certifying opinion, I write separately because my view of the governing Connecticut statutes differs slightly from my colleagues’. Corsair argues that State Marshal Pesiri is not entitled to á fee of 15% under Conn. Gen. Stat. § 52-261(a)(F) because, according to Corsair’s contention, having neither seized, norl even possessed the'property, Pesiri did not perform “the levy of an execution,” which is a prerequisite to an officer’s entitlement tó the fee.
What an officer must do to “levy” is spelled out in a different related section: § 52-356a(a)(4). (Hereinafter, I will refer to §§ 52-261(a) and 52-356a(a), and their subdivisions, as §§ 261(a) and 356a(a), leaving out the common, introductory, chapter-designating “52-.”) My colleagues read § 356a(a)(4)(B), which we agree specifies the requirements for the levy of an execution on the facts of this case, as ambiguous on the question whether, in order to accomplish the levy, the officer needed not only to serve the writ of execution (which Pesiri did), but also to receive a turnover of the monies from National Resources (which Pesiri did not do). While I agree with my colleagues that the language of § 356a(a)(4)(B), viewed in isolation, is ambiguous on that question, I believe the ambiguity is resolved in Pesiri’s favor by the text of a related provision, see § 356a(a)(5), which treats service of the writ in these circumstances as a levy, regardless of whether the holder of the monies- turned .them over to the levying officer. On the other hand, in § 261(a)(F), the section that specifies the circumstance under which the 15% fee is earned, I see an ambiguity not argued by Corsair that poses a. .significant potential obstacle to Pesiri’s entitlement to the 15% fee.
*185As explained in the majority opinion, Corsair had won a judgment in another court of several .million dollars against EFS Structures, Inc. (hereinafter, “EFS” or Corsair’s “judgment debtor”) but had not succeeded in collecting the judgment. Corsair learned that National Resources, Inc., a Connecticut corporation, had transacted business with Corsair’s judgment debtor and owed the judgment debtor substantial monies. Corsair obtained a writ of execution on its judgment from the Connecticut district court and engaged Marshal Pesiri to levy against. National Resources, as a third party holding property of a judgment debtor.
Pesiri served the writ of execution on National Resources. The writ did not name National Resources. It stated, “[Y]ou aye required to ,., pay to the marshal the amount of a debt owed by you to [EFS] the judgment debtor.” App’x at 26. National Resources at first ignored the writ and indeed, in apparent defiance of the command of the writ, made a partial payment of its debt directly to the judgment debtor, Without .further assistance from Pesiri, Corsair pursued National Resources and eventually obtained an order from the district court commanding National Resources to pay $2,808,504 into the court, to be turned over to Corsair, and National Resources complied.
Pesiri then intervened in the suit claiming entitlement (under § 261(a)(F)) to a fee 15% of what Corsair had collected pursuant to his service of the writ of. execution. Corsair disputed his claim, arguing that, under a different provision of § 261(a), his proper fee for service of the writ was $30, The district court concluded that § 356a defines what a levying officer must do to levy an .execution, and that because Pesiri had done what that statute requires, he was entitled to a 15% fee. Corsair brought this appeal, arguing that seizure is an essential element of a levy, and that because Pesiri .did not seize, nor even possess, the property, he did not accomplish the “levy of an execution.”
I. The requirements of §. 356a(a)(4)(B).
Section 356a(a) explains what a levying officer must do in several different circumstances to levy an execution against personal property of the sort here involved (i.e., personal property that is “nonexempt ... other than debts due from a banking institution or earnings”).
Subsection (4) specifies that, once the levying officer has personally served a copy of the execution on the judgment debtor and made demand for payment, but the judgment remains unpaid, “the levying officer shall levy ... as follows.” See § 356a(a)(4) (emphasis added).
The following subparagraphs—(A), (B), and (C)—enumerate what the levying officer must do in three different circumstances (which cover all possibilities) in order " to effectuate the levy. See § 356a(a)(4)(A)-(C). The requirements differ depending on whether the property of the judgment debtor is in the possession of the judgment debtor, or in the possession of a third person, and, in the latter case, on whether the judgment debtor is a natural person or not a natural person.
Subparagraph (A) applies when the property is in the possession of the judgment debtor (which is. not the instant case). It specifies that “the.levying officer shall take such property, into his possession,” if this can be done “without breach of the peace.” See § 356a(a)(4)(A).
Subparagraph (B) (which is our case) applies when the judgment debtor is not a natural person (Corsair’s judgment debtor was a corporation) and the property is in the hands of a third person (National Resources). See § 356a(a)(4)(B). The duty it *186imposes on the levying officer in this circumstance is set forth in relevant part as follows:
[T]he levying officer shall serve that person [the third party who holds property of the judgment debtor] with a copy of the execution and that person shall forthwith deliver the property or pay the amount of the debt due or payable to the levying officer....

Id.

In contradistinction to the immediately preceding subparagraph (A), which applies when the property is in the hands of the judgment debtor, subparagraph (B), covering property in the hands of a third person, neither requires, nor even authorizes, the levying officer to seize the property. Instead, it requires the third person who has been served with the writ to deliver the property (or pay the debt) to the levying officer. See § 356a(a)(4)(A).
Subparagraph (C) applies when the judgment debtor is a natural person (not the instant case) and, as with subpara-graph (B), the property is in the possession of a third person. Like subparagraph (B), it requires the levying officer to serve the writ on the third person (along with other papers) and specifies the legal obligations (more complex than when the judgment debtor is a corporation) that fall on that third person as the result of being served with the writ of execution. See § 356a(a)(4)(C). Like subparagraph (B), which similarly applies to property in the hands of a third person, but unlike subpar-agraph (A), which applies to property in the hands of the judgment debtor, subpar-agraph (C) neither requires nor authorizes the levying officer to seize the property.
Subsection (5) provides a conditional protection for the third party against whom levy has been made from the risk of multiple liability. It states, “Levy under this section on property held by ... a third person shall bar an action for such property against the third person provided the third person acted in compliance with the execution,” (i.e., delivered the property to the levying officer). See § 356a(a)(5) (emphasis added). Accordingly, for example, if a third person holding property of the judgment debtor does what subpara-graphs (B) and (C) require when served with the writ—by delivering the property of the judgment debtor to the officer—but, for whatever reason, that property is not thereafter recovered by the judgment creditor, the third person cannot be sued for that property by the judgment debtor or the judgment creditor.
I agree with my colleagues that § 356a(a)(4)(B), if read in isolation, leaves unclear whether the service of a writ of execution on a third person, without more, constitutes a levy, or whether that subpar-agraph’s imposition of an obligation on the third person, once served with a copy of the execution, to “forthwith deliver the property ... to the levying officer,” means that a levy has not been accomplished until the third person delivers the property to the officer. Nonetheless, when one reads this provision of subsection (4) in conjunction with subsection (5), I believe the ambiguity is resolved.
Subsection (5) explicitly treats the officer’s service of the writ as a “levy” (“levy under this section”) and as an “execution” (“acted in compliance with the execution”) regardless of whether the third person delivered the property to the officer. By specifying that the third person upon whom “levy” has been made will be protected from suit “provided the third person acted in compliance with the execution,” subsection (5) makes plain that levy of execution has occurred, regardless of whether the third person upon whom levy has been made turns over the property. It means that the third person upon whom *187levy has been made is not thereby protected from suit by other persons unless that third person acts in compliance with the levy of execution by delivering the property. If it were correct that “levy” has not occurred until the third person “deliver[s]” the property to the levying officer, then this provision would make no sense. Subsection (5) clearly provides that levy has occurred regardless of whether the third person acts in compliance. Reading subsection (5) in conjunction with subparagraph (4)(B) means that, under the terminology of the statute, a “levy” under (4)(B) is accomplished when the writ of execution is served on the third person, and that the duty of the third person to turn the property over to the officer is a consequence of the levy, not an essential component of the accomplishment of a “levy.”
Without a single mention in the Argument portion of its brief of the levy-defining provisions of § 356a,1 Corsair argues that the concept of a “levy” necessarily involves a seizure of the property, or at least taking possession of it. For this proposition, Corsair relies on entries in dictionaries and legal encyclopedias. Without doubt, dictionaries can play an important role in the interpretation of statutory provisions. However, when a legislature has assigned consequences to actions it designates by the use of a particular term, and has specified what actions and circumstances will satisfy the statutory term, the specifications provided by the legislature can ordinarily be assumed, absent good reason, to provide better guidance on what the legislature intended than dictionary definitions.
Furthermore, it is not as if the legislature’s deviations from the dictionary definition were anomalous. The legislature specified different requirements for a levy in different circumstances. In the most common circumstance of a levy, where the property is in the judgment debtor’s possession, the statute does indeed require, consistent with the dictionary definitions of “levy,” that the levying officer seize the property. See § 356a(a)(4)(A). On the other hand, in the less common circumstance of a levy, when the property is in the hands of a third person, the statute does not authorize the levying officer to seize the property from the possession of the third person, but instead places a legal obligation on the third person to deliver the property to the levying officer. See § 356a(a)(4)(B). The difference in treatment of the two situations makes excellent sense. In the case of property in possession of the judgment debtor, a court has already determined that the property holder is liable to the judgment creditor. Seizure of the property by the levying officer carries out what a court has already determined is appropriate. On the other hand, in the case of the judgment debtor’s property in possession of a third party, no court has determined that the property in fact belongs to the judgment debtor. There is sound reason not to authorize a levying officer in that circumstance to seize property from a third person absent any court’s determination that the property in fact belongs to the judgment debtor.
Accordingly, it appears the Connecticut legislature created for this circumstance a less intrusive form of levy. Levying the execution legally obligates the holder of the property to deliver it to the officer, but the officer may not seize it. If the possessor of the property disputes that the property belongs to the judgment debtor, that person can go to the court that issued the *188writ to dispute the question, and will not be deprived of use of the property until the court makes a determination.
Corsair seeks to bolster its arguments based on the historical derivation of the levying officer’s fee from “poundage” fees that were paid to sheriffs for the maintenance and-safeguarding of seized property in the “pound.” In past times, such property often consisted of livestock or' perishable goods. Poundage fees were designed to compensate the sheriff for the expense of maintaining and safeguarding the property, as well as for incurring the- risk of liability in the event of damage, spoilage, or loss. On this basis, Corsair argues that the larger fees now awarded by Connecticut for levy are justified by the onus of safeguarding the property, and not by the fact that the officer’s service of court process assisted a judgment creditor in recovering its due. Corsair’s argument is not unreasonable. No doubt there are circumstances in which consideration of the historical evolution of a concept may properly influence a court in the interpretation of a statute. Nonetheless, as' between a legislature’s specification of what constitutes a “levy,” and consideration of the historical reasons for compensating an officer' for levying, when the two push in different directions, the words of the statute would ordinarily prevail (absent at least a showing that at the time of the enactment the statutory language meant something different from what it means today);
I find no good reason to believe that the Connecticut legislature did not intend what it wrote when it prescribed that a levy on property in the possession of the judgment debtor will involve seizure by the levying officer, but that, in the case of levy on property of the judgment debtor in the possession of a third person, the levying officer will hot be authorized to seize'it. Notwithstanding the consequent duty imposed on the third person upon whom levy is made to deliver the property to the levying officer, the levy is accomplished upon service of the writ.
II. Ambiguity in § 261(a)(F).
Although I do not find ambiguity in §: 261(a)(F)’s use of the phrase “for the levy of an execution,” I do find a troublesome ambiguity in another provision of the same section, on a point that Corsair has not argued; The fee provision states in pertinent part:
The following fees shall be allowed and paid: ... (F) for the levy of an execution, when the money is actually collected and paid over, or the debt or a portion of the debt is secured by the officer, fifteen per cent....
§ 261(a)(F).
Although I believe the “levy” requirement is satisfied by the officer’s service of the writ as specified by § 356a, it is unclear what must happen to satisfy the clause, “when the money is actually collected and paid, over, or the debt or a portion of the debt is secured, by the officer.” These words harbor ambiguities that might determine Pesiri’s entitlement to the 15% fee. In conditionally requiring that the money be “actually collected and paid over” before the fee is earned by the officer, the statute does not specify by whom the money must be collected and paid over. Is this condition satisfied only if the money is collected and paid over by the officer seeking the fee, or, in the,absence of any specification that it must be by the officer, is the condition satisfied when the money is collected and paid over, regardless of who collects it? In contrast to the clause requiring that the money be collected and paid over, the clause that immediately follows, which specifies an alternative way of satisfying this precondition to payment of the fee, reads, “or [when] the debt *189or a portion of the debt is secured by the officer.” Id. (emphasis added). Are the underlined words, “by the officer,” intended to apply only to the adjacent clause, “debt is secured,” or to apply also to the preceding clause, “the money is ... collected and paid over?”-If the two alternative clauses, read in: combination, mean that the 15% fee does not become payable until, the officer either collects and pays over the money, or secures the debt, that condition was arguably never satisfied here. Notwithstanding the statutory direction of § 365a(a)(4)(B) that the third party upon whom the writ is served “forthwith deliver the property or pay the amount of the debt due ... to the levying officer,” the district court directed National Resources to pay the judgment debtor’s property into the court, and not to Marshal Pesiri. Accordingly, it was the court, and not the officer, that collected and paid over the money. '
How to interpret this part of the statute is puzzling. If there had been a comma separating “is secured” from “by the officer,” this would have strongly suggested a drafting intention that “by the officer” be understood to modify not only the adjacent clause, “debt is secured,” but also the remote clause “money is. ... collected and paid over.” See Fowler’s Modern English Usage 587-88 (2d ed. 1965); Am. Int’l Grp., Inc. v. Bank of Am. Corp., 712 F.3d 775, 782 (2d Cir. 2013). On the other hand, in the absence of a comma, it is, more .difficult to guess whether the legislature, intended that “by the officer” apply to both. As is generally the case, canons of construction are of little help as nearly every canon pushing in one direction is met by another pushing the opposite way.
I recognize that recently, in Lockhart v. United States, — U.S. —, 136 S.Ct. 958, 962-63, 194 L.Ed.2d 48 (2016), the Supreme Court, in a very different context; invoked the so-called “rule of the last antecedent”2 to sustain a criminal sentence of-a sex offender, concluding that a modifier listed in the criminal statute at the end of a series of alternative elements applied only to the immediately preceding alternative, and not to the alternatives previously listed. The Court, however, took pains to emphasize that use of the canon in the circumstance was “well supported by content,” id. at 968, that reliance on a canon “can assuredly be overcome by other indicia of meaning,” id. at 963, and that such issues are “fundamentally contextual questions,” id. at 965.
Two contextual factors seem to push with some force against applying this canon. First, where the legislature has conditioned the officer’s entitlement to the fee on either the collection and payment over of the money or the securing of the debt, I see no logical reason why the legislature would have required that the officer seeking the fee have been the person who secured the debt but not required that the officer have been the one who collected the money. Second, this question is especially pertinent' in view of precedent that the poundage fees exacted by sheriffs served as compensation for the expenses and risks of safeguarding the property, which seems to give further logical support to *190interpreting an ambiguous statute as requiring the officer’s involvement to justify his earning the fee. That argument, in my view, had little traction when offered by Corsair in an effort to contradict a clear statutory definition of “levy.” It has more traction on this question, both because of its direct pertinence to the historical justification for the fee at issue, and because, on this question, the statute is inescapably ambiguous.
I hope the Connecticut Supreme Court will accept our certification and, in ruling on Marshal Pesiri’s claim, clarify the circumstances in which an officer is entitled to the substantial fees provided by § 261(a)(F).

. The only mention in Corsair’s main brief of § 356a is in its quotation of the language of the writ, which references the statute.


. Black’s Law Dictionary refers to a “rule of the last antecedent” as "[a]n interpretive ' principle by which a court determines that qualifying words or phrases modify the words of phrases immediately preceding them and not words or phrases more remote, unless the extension is necessary from the context or the spirit of the entire writing.” Bryan Garner, Black’s Law Dictionary 1532 (10th ed. 2014). The same dictionary also identifies a dueling canon, the “series-qualifier canon,” as “[t]he presumption that when there is a straightforward, parallel construction that involves all nouns or verbs in a .series, a prepositive or postpositve modifier normally applies to the entire series,” Id. at 1574.